The Honorable Wallace Martin Hempstead County Judge P.O. Box 1420 Hope, AR 71802-1420
Dear Judge Martin:
This is in response to your request for my review and approval of an Interlocal Cooperation Agreement (Ordinance 1998-28), pursuant to A.C.A. § 25-20-104, part of the Interlocal Cooperation Act.
My review indicates that the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved.
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh